 

 

MIED P18 PRG 56 YomidiGt tor vislation-o iviF RGGhis UQeomr EAGEIR-1 Filed 05/18/20 Page 1 of 17 a

|

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Wy \W
. Case: 2:20-cv-11708
_ C Judge: Borman, Paul D.
= MJ: Stafford, Elizabeth A.

Filed: 05-18-2020 At 02:09 PM

(Write the full name of each plaintiff who is filing this PRIS DANIEL SCOUTEN ET AL V MIDLAND COUNTY ETAL (SS)
complaint. If the names of all the plaintiffs cannot fit in
the space above, please write “see attached” in the space
and attach an additional page with the full list of names.) Jury Trial: of ves CO No

midland County iA
Advanced Correctional

Healthcare, INC

(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot fit in the space above,
please write “see attached” in the space and attach an
additional page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil Rights
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
to electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full
social security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual’s birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 

 
Prin too 2@-DY PReP PP Pree Nat Basia?

le Danlel AL Scauter [dtot

 

4 Pyare Page 2 of 17
LM, (eat Pa Se 5-/?-3020

 

 

 

 

 

 

 

 

a kolu VW Ss oye AN LD. Aloe. S712 > 80d
ona L. Bone Caiuh UJ Eetig S-/A~m20
4. Serco ks [J (VS en peng
5. Adam Diimono/ 0797 | YUe— = S-17-2020
Go Crrioh hel Reforn T0704 CULe- i gat 7-PAOO-O
J. Cory 0. Derick "103975 Gow O-Dunick Pro sk 5-11-2030
. Douglas R Fox 2876 | ey Lae S-/17-20202

 

QR Hac ld

10. Michac| Sco tf (reer
MWe

RYO 44d

13. For Qoclhuek IH
Weg CMP EEA Cant

Gb lone, AS (ORT FO

ZZ AC LE

 

Teay mM. fendeneaal Za. | Ah 5-17-2090 PRO SE

Toul at D11- 2006

LU LMA S17 2026
PL£629. §-12 ~--2+0F%e

PROS

 

15. Chete Saath 5% a8 "fatron DLO e,

265 7.

\b. Ayan |) lestandlas C2557

V7. Zoe t LLCS De) S
18- Devon new 2Y 10s
19. Chostephec | Altlhamecr
10. Maral Cons 5 Sy lol

a\.

Libip Bis

Pupun. Lysibiedoy [17/2610
Yobe,

| acer Mil, — 5 wh

( cox Wilko mrar 5114 /%
Mga) anes

5/0

 

Ere
a4

 

ade

 

 

a5.

 

 

Peelimin ard INJUNCTION Fok

immediate RE|EASE of t+exhER Bond ?

 
 

 

MIED Prd CRAY SOE Modif Ri Vidhatidn Or@ivikRghts WAsoner agiah).3 Filed 05/18/20 Page 3.of 17

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name ‘Gee Attached.

All other names by which you have been known:

 

 

 

 

ID Number
Current Institution Midian ad Caunty Tail
Address 105 Fast ICE PKive

 

Midland , Michig an 413649 A

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
Make sure that the defendant(s) listed below are identical to those contained in the
above caption. For an individual defendant, include the person’s job or title (if known)
and check whether you are bringing this complaint against them in their individual
capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name Ndvanced Cognect ona) Wealthcan€ , ENC.
Job or Title Health Care Proyidert
(if known)
Shield Number NIA
Employer Midland _ Goynt Y
Address BAIR We Baniny TRACE
Peoria, EL GI G\6
“4 Individual capacity iw Official capacity

 
MIED PrSAIGRev 4 POP Vorb hAR Ra Molads HGivikRights eso; Paglih).4 Filed 05/18/20 Page dof t7

Defendant No. 2

 

 

 

 

 

 

Name Midland County
Job or Title N/A
(if known)
Shield Number N/A
Employer N / A
Address x OW. E\\8 Wo gth ct.
| Midland ; Michigan 48640
aw Individual capacity Official capacity

Defendant No. 3

 

 

 

 

 

 

Name Doctor Che\\am
Job or Title Nocto
(if known)
Shield Number N/A
Employer Advanced Copeectonal Healthcar€, Tne.
Address 2922 We Baking Tra CE
Peokia, LL bIGI5
1 Individual capacity Ww Official capacity

Defendant No. 4

Name . N / A

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

(1 Individual capacity 11 Official capacity

 
I.

MIED Prd GREv S/P6 Wark pidihe Ror Vid tics be ivilkRt its (Hidsoriey Complaitl) 5 Filed O51 8/20 Page Sofi 2 —

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you
are suing under section 1983, what federal constitutional or statutory right(s) do you: Ly)
claim is/are being violated by state or local officials? on Pete, by shi Cow ghitutien ¢

Eqval Protection C}Avsé phat quaran tee out : we 7
coin Protection! of LAW Crow +h& App “et Dan gee at Gowd-
Re reste syih (9, An-that allo FFICERS Akt
‘aly to BE pasted Pot Covid “WN ANC of
Tested fab with adurint SteAtin officals 5 And Mest impoutant
All we Citdien ota ff that Peep anes dhe food ta EN SuK n A ee
4heien + Cannrers ANA Spreading it aN oe Frod Bt oth €L INMA
! y t | .
that handle om sod, sth, th Aen we
The Kit $o havt & wash to werk ANC |
. ah hon Kiesa, Showe hs cleaned worth Bl¢Ach~ sat.
ae eelensed Pot Espiner) ‘sgv6S) RsthaMA, C-¥AP nema es; AY

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional
rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
being violated by federal officials?

 
 

MIED ProSeBP RAAR) Wbrd plat for Vinditiofcdk Givil RIGS (risonée Corel

 

D. Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach
additional pages if needed.

LoTo BE RELEASE Fok MATS Ges Pret ony, (SSOES Asthma) Pap mncin€ SAkE from Eu6N thE possiblé

. uke . . “fe

D etet testi the Lood gtéonnt ot (ig¢chen stA PL fo ayvarantee that Then ax cla of Cov'd I) hind)
. ? i , S Tryl Po ulation AS A whol€ - .

vot spetad ina Fe Kitohen help on the Sarl Population As" ae A pillows v$ 22

3 “The Lat “ts fell Govt tor vwhiteren’s ond wanct with Cacia) el iGhenang ANP A anee |

we At mas) Ash AKE hands with Aut -Breterial GokP } Cleaniny af our ces wt een
Ove HWA AKER, Day Room 5) bym chtantd day with Rignch, ovt phores, 10% fy Finn
many Jive as dang i Violation ap Mich} 9 Ar NelkS s £ Pevfessiona) Condvet » . , Nea-dhe
4 Achoinisteadion Ibn taking mon eg Eon inch wt jn mAtS who Att BIXSK vec ARS

Proverty Late, vpn y tht have Chana ey acing the Percés oN Ril Cos

HhE whil€ é Fusing do fest Hien Staff Anch Advancrcd Cotte ction a | Healthcare, Inc. Deny

the Ewtrcl inmate population) Anc PEsbny at al)» Deng the ane ate ms be the

Keual Pustecty on Clavs€ ; And Equal YFrotechSn) of ThE Iw rol APNG 4”, S) b , gth pa

pmicncd ment Lights pinciny Ay Rand § oh LnmatéS Oven cs Héal wer p pot A tre

Civran cin) Hardship a thé inchigent iontes And thee Camnly's «Tar! vs MoT sabe PIN

ancl picllan cl Conky LS Ké posed 40 v sé Any fondint) ATA [ly EN Sue test pn shtthy Eom Gavil
Ill. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

wh Pretrial detainee
Civilly committed detainee

Immigration detainee

Convicted and sentenced federal prisoner {
Other (explain) SL avery 5 ANG SwVoluntany SRV tudes
TJ

Ol
of
Convicted and sentenced state risoner
P orb pnacucment (aS)
” 3

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant
events, You may wish to include further details such as the names of other persons involved in
the events giving rise to your claims. Do not cite any cases or statutes. If more than one claim
is asserted, number each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.

 
 

 

MIED ProSP ER RGr 38 Vor pido AR ation OGiviFRGghts Wisoder Exeagaili).7__ Filed 05/18/20 Page 7 of 17

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.

Midland Cont
Mic land Coon 45th pyctwieh dM Cte

Lawn the Gey 9 wf the Cawd-" Pander ce unt! Aleve -

B. If the events giving rise to your claim arose in an institution, describe where and when

they arose. |
midland Con tu Sai \5 Zn Mid land Coun,

row Feb, a999 ~ Mav 2020

Cc, What date and approximate time did the events giving rise to your claim(s) occur?
Fel, -AVIO
Feb ° ote kends
~ 02 ane
Mar = 2 week days

~ J030

Apt!)
4020

May

Ryssiness Hovts-

 

 
 

MIED PrdSAS GRA’ LOG CVorh ALAM Gor Vid Bide SEG i vileRépIs (risonpr Complaint) 2

 

D. What are the facts underlying your claim(s)? (For
I ? example: What happened t ?
wld ancl Gow L Ae Who did what? Was anyone else involved? Who else saw what happened?” M au M INS E »

1, No mask Qe) Ne gloves for ClEAM In A yNO ANA bactétinl S94Py NO Gocin) i chan cing.

a. No Ricach te cleans gut Faces) NO feshing of 4hé Tail Hath | }
+hé €s0d Cty anctd €SS j O* adi nis tration State « ) No +est have been alon € on
3. rhe Phone Sy WstHiNg machines | vast ALE Mat C/EAN with Bleach.
+h , oat
4.4 § Gt gh 14 een mga dments Yyolati on § By Sth pj sterct an Aya? . .
no Bonds, Got the Crk ae medical Bond & Lot inmates wrth MATOR | Oe Crecuit Coutts
CEG | (etoy 1 6$uts Astm A CP tae . : wit Jor HEAl+th 1SSvEes ie AKdSA
P ; ) ] pp mackiss€ FhESe INMATE ALE Alot srt rf t }
By ‘regul4d in Cevel anid ual usual Punishment No test have Been be (oct de a
covid 19 is niet Bem spit ad a Beg hohe. ike Jail 8 tate Uy nN to EN Sug. 6 that
B. Comm) soph Ltems Pacts Sacked nah of Adwinl' shin tron «
ye 1 Hts SAcksd stp MZ so debt ceick ,
of the ord inant Govéenoe wlhitmed si 1" KEE At wl Mil famed County Keg aedlrss
< Noe whrt mek Signi The Ke PAS SHiN Not Bee | j
Con) statt +hatag i A id } { FEM NO Lest iw of
| in And wt of +h6 Tails Aduance |. of Midland
ja + Brug bh foetle thé vegent medical nretds + TF, | axrcchietal Health énct Lye bas
Cac potge dont had o F phost with none ~ AY} Rdwinty S4ent, be 4
9 i) KC pe . AF yon , 9L Fle& Cots
ont Subse teat kas Comé ints Cont nani SSvlS) ASth mk, Hib Bod p aan
tested £ - bit with “in wnt&S im a en etal : HESS VKE Net
ot Covid-)9, PEN Cn! popslatin’ has been)
6. me Covet VSIAy Cavin\ Pa)ntity ) and Judseiml Gyan s qyy ovF UN LEA QUALIE boy h
GonclS and in) Kom Crees No Boneh at All, Sor L AM IMMAFE WAS ONA CP € boyh
had SEV LE Asthma with Ala Bond nia bestia Alo ma cle alo loves - “Pp nen Gof
p dtath Sentences Bottom wwe Tas) 15 wot 2 Sate p/nc€ e re 3 haneen 1
. _. L L wh ,
Canty and Ad VAN ce ROBTPEEARL Copcectionel Hen ]th Garé vétuses te Use hy ws di}
fon FEShAD | mask ues y ehenanny peodvets hKE BlEgih » Ni tuv 9
Je Wy fh arolé than 956% of the jnmaté Popelatisn AS % unc KK Fue proyeeh ERtE AY
fawily Wosts , A fe ‘ey £5 Alotof lon ody’ -. |
uw 4 ) ) A it Kver Vi ott ) Plas 9 Meaital, Hm otisrva) Financia, aricl Spiaihal

Psycholo yoal Prin pnd PK ESS.
8. De puri of Comp bt en Legal Lepaesenstat on dveé to thé Heald Cersis Depenved of
Ex ESSIVE EMF Collections Bb well anc! Count jOepaiced of Conn petit he [tL CALE, rnd
hos pital treatment, A clénn $n EE EN UL n pearl Lpover Cow “19, and Stahl that Cook) bé
Possible Cn cnitkS - Free Cros Cou p Units Bernt lis missed Fok Jack of Sulay EF nan Her
Tare dictign putrsvant fo thé fonts Avth sn fy SPA bi'shicl ia Apple v. GLENN.
I.The @oaht to Ewal Protectant C1AUS C, and &% val Peoterti a MnwiSg vacanteecd &4
$hE Mich IQAN Lonst tvtron s The Ay ht +o wear n Mask ane 4 [rts ANA hav’ 4 Bonih on
Bond on +ethen Ao fo LG Spittont sve, AY the County paved Advanced Cotnecbiona]
HEAHhC BLE, Tc- followsug Ftd Gov Efnre’S Ah ANCES Aad sssve mask awd Covvd- )%
festing avd sae cleant, géte Fite Enviinonm tut How CAN Any on é Focus om Aa egal

mate whEN there HEAltL VS Always ns DANget 5

n.

 

 

 
  

MIED ProGed$ RW: 5/ 18) Cora pal for FV folfitioh- fh Givil IRSHS (Rrisongr Gomy aint

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

DEEP Psychols veal Mental ) Em obi onal and Spititual pain nnd lunes +
Covicl -19 testing’) glev’s) masks) ™ ala teeatment Deli berate Lad Ef xen ct |

Ones? neglect sf Duby No Bleach) ao social dis taacing « Malfeasance slob protecting
cot Henlth » CST Rights’) Ap pasivt Ranger Frowa Covid “14 Respinhey issu Ess High

od plessvk ) Hentt proklemS~ Chyowit Cane necds me ech - yo

Jack o€ ony en rea beatin, No Préabm eat Fol, AGHUNA, No Bacti 4 clean)
cs. Fed spoiled fend , colds HEadachts | Powe kS ; chest PRINS ~

)s
Bitain dang t

of C- Par machin
A gutt qer ANY Diagneshe 7
Unsafe Living Conditions, Negligence Pet Se .
Mali oisvs aloo $€ of \ Pro CESS + ancin| Fas mM.

sv Pre stcv tion dokin the Héaltscar€ Ceicis-
Denlict of DoutréS-

Festing don€ j medycal mal ptath Cb»

+hé LEW

Malic)
Bevchiatnic toc tute, dents |

}

VI. _—‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

1. Dingnestic testing of All inv ATES, StaPE, Kitchen woukers dbo) Stenti on) Pok

Caowd “Ay vedi carl el eases Low MAS Respichiy /SSvtS PR Gonels

al Masks glov€s) Bleach, Cleaan of Ath Pod with Blenth dnl « Moré neni
VisifS) tablets, dtr -elief uti) +h€ HEAL Cusis 1S OUEK @

3. PL. Bonds on Pak. tent Bond For, those with Késprtary £ ssees, 6 Pap mnchinty
asthma, Hah Blood Pressure, aid Age

: L iamaté fol PAIN and SvlFEUNg * Ry ch ole real teeatmenrt Crom,

| 9O,00° fot EAC ‘i :
° ants boo ADA On) all rsS@eS mag ALARESSEC™
ae “pte use tra saan do Bar all etatt pac Felina’ ‘amates

Deivtyen) fot A TEr porn? INS : batt seed
2s Contin vn monet i eoethen prob at ant Ponich mmc | Aad N ; u
' | bits Fok wi ssbs , Re ‘abou gst mint to nl) thE

Wl dhe Case (& Solvej E-Cigs) +A puRST mM a
vr tS ACLoLNtS chat had wont bakin Ltons them dumins +s Hentth Cer SS)

 

jNMAT ; (
rnc Cavid “1 Pandém& Random Atvy test By bart Lys he we Staff ANC

7 1 | é
adwinigheation , Acckss + Jaw 1ibog’ Hhrovg ls phe SECuMLS SYST) Anch Hom

S Back Nts Con trit with rt
json et’ S CN Con Ht vb ana

WAVE te Bee jam ake
Kits » Libenty Int enest CE ctontthe

£.¥ alte Ceptrid Hast all
Add Anti Bropt rai! SoAP Fo

tne Pa \ Rights pre Protacteck, Aral
the nd igen F
Mien PORTE ReCP 16 cdr pABrd? DEinlsASciviE GeiwisdneiomeD) 10 Filed 05/12/20 Page nef 17

Vil.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (““PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed
if you have not exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

of Yes

OJ No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

Nid las cl Covnty Sai)

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

Yes
O No
oO Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

O Yes
of No
Oo Do not know

If yes, which claim(s)?

 

 
 

 

MIED PRONE REC GIG’ Cheb AR Tbe Rake ck VEnNPrisdnertagd)11_ Filed 05/18/20 Page 11 at17

D.

Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

Oo Yes

f No

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

oO Yes

a

If you did file a grievance:

1. Where did you file the grievance?
+. Ciled with Advanced Cornectionn) Héaltheanty TNC
fijgaA w

2. What did you claim in your grievance?

peli berate wa di ffecencé
ww Cavid -\9

+ Danget fe
pppoe 1 Ry Adroancéd roueectonn| H

(5 2085 Nog iQens®

) * .
Mal Fe ASANCE ~Not obtyns yt (p00 b EA OK S ord NANCE
And nor prove us Eeow Str FF of Admin Stta Pon memloébs who
wave Net BEEN tested -

galt cnné ENC

3. What was the result, if any?

Ko Responsé At All.

 

10
 

MIED BREST (Re SI6Y Chrhpildit for! foratiom or Civ RighiS Prishnel Copies) 2 Filed 05/18/20 Page 12 of 17

4, What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to

the highest level of the grievance process.)

F. If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

N/A

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

N/A

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

nore te the New Ss And meniA .

Res Lop mash, ») ores, Festina Bigach

Nothin .

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

11

 

 
 

MIED PRESA Ber SGV hAVARARDRaAG Ci CEhVCrisdnerLamg LS Filed 05/18/20 Page 13 of 17.

VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim

upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

Yes

0
i No

If so, state which court dismissed your case, when this occurred, and attach a copy of the order
if possible.

N/A

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

O Yes
w No
B. If your answer to A is yes, describe each lawsuit by answering questions | through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

1. Parties to the previous lawsuit
Plaintiff(s) U/A
Defendant(s) Nv /A

2. Court (if federal court, name the district; if state court, name the county and
State)

N/A

3, Docket or index number

N/A

 

12

 
 

MIED PROSE Reo SIG) Cheb fA tbe Victahume? CHARA Prisdner@oiplinyl4 Filed 05/18/20 Page 14 of 17

 

4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit

N/A

 

6. Is the case still pending?
O Yes
O No
If no, give the approximate date of disposition. N / A
7. What was the result of the case? (For example: Was the case dismissed? Was

judgment entered in your favor? Was the case appealed?)

N/A

C. Have you filed other lawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

O Yes
wo No
D. If your answer to C is yes, describe each lawsuit by answering questions | through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

1. Parties to the previous lawsuit
Plaintiff(s) N/A
Defendant(s) N/A

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

n/p

 

13

 
MIE Frade fa (RAIL) Colnplamnt for Voigion ct Cri Right ridoher Eglin? Filed 05/48/20 Page 15 of 17

4, Name of Judge assigned to your case

N/A

 

5. Approximate date of filing lawsuit

N/A

 

6. Is the case still pending?
O Yes
O No
If no, give the approximate date of disposition. N / A
7. What was the result of the case? (For example: Was the case dismissed? Was

judgment entered in your favor? Was the case appealed?)

N/A

 

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

 

 

Date of signing: My \3 , 20300.
Signature of Plaintiff (ord 0 - 4 work Pro sé
Printed Name of Plaintiff Ve omy Odell Deenicke

 

Prison Identification # 1931775
Prison Address \O5& Fast Lee Oewt

Mid |AnA Michigan H¢649
City State Zip Code

14

 
 

 

Case 2:20-cv-11708-PDB-EAS ECF No. 1, PagelD.16 Filed 05/18/20 Page 16 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Additional Information:

Pleast

“

= dncheel /

15

 
 

   

         

    

eMail -\ 1-900

THIS ENVELOPE IS RECYCLABLE ArlD i °F WITH 30% POST CONSUMER CONTENT & : © USPS 2016

  

Envelope
FSC® C137134

agelD.17 Filed 05/18/20 Page 17 of 17

     

NOL bniysupA ot 205
“aNW FLOR
Yr M+ Fo 4 ts
abigail 7° >) 34560 N4945 79 ante

44007) po yap5t SALES pati QD

 

-Cv-11708-PDB-EAS ECF No.

 

MO}}OMG using?

 

we en = ee
COBY IN ‘PUEIPI
SANG 99] ISe4 SOL

29€606 A180 OAISD
